DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhenggui (CN 20274746) (translation attached) in view of Sullivan (US 6,569,390) in view of Huber (US 3,285,587).
Regarding claim 1, Zhenggui (CN 20274746) teaches a modular extraction column comprising: a first end block and a second end block respectively having a flange on one side (Fig. 1 Sections 2 and 8 have flanges; Last sentence of Abstract); a body block (Fig. 1 middle section comprising section 3 and 5) comprising a plurality of column modules (sections 3 and 5) stacked on each other (evident from figure), the plurality of column modules being coupled to the flanges of the first and second end blocks in a surface contact manner, each of the plurality of column modules comprising a first module flange and a second module flange (the flanges and their surface contact are clearly depicted in the figure) provided on opposite ends and an accommodating portion provided in an inner portion to have a predetermined area (The sections 3 and 5 have internal spaces that must necessarily have some area that was predetermined at least to fit internals therewithin), wherein the plurality of column modules are along a longitudinal axis extending from the first end block through the body block to the second end block (Evident from Figure, the longitudinal axis running up and down in the figure Abstract), the accommodating portion of each of the plurality of column modules having a cross-section in a direction perpendicular to the longitudinal direction thereof (figure 1 shows this). Zhenggui appears to be silent with regards to an inner structure, the inner structure corresponding to a cartridge that is either a structure body and a support or alternatively a support and a stuffing, and with regards to the cross section being quadrangular in a direction extending perpendicularly to the longitudinal axis.
Sullivan (US 6,569,390) teaches extraction trays (Title) that comprises an inner structure (Figs. 1-5) that comprises a cartridge (The assembled structure as seen in fig. 5) that can comprise a structural body (Figs. 1-5 trays 1) with a support (Fig. 5 support bars 6), the structural body comprising sieve trays (Figs. 1-5 perforated active area 2 of the trays 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the structural body comprising sieve trays with a support taught by Sullivan into the accommodating portions (The interior of the sections 3 and 5) extraction tower taught by Zhenggui to arrive at the claimed invention. One would have been motivated to do so as the combination of familiar prior art elements, such as structural parts for extraction, according to known methods to arrive at the predictable result of an improved extraction tower is prime facie obviousness. See MPEP 2143(I)(A) for more details.
Regarding the shape of the cross-section: Huber teaches an extraction column with a quadrangular cross-section (Fig. 2 shows this, column 2 lines 14-15). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the 
Regarding claim 2, Zhenggui in view of Sullivan teaches all the limitations of claim 1. Zhenggui further teaches the first and second end blocks and the body block are coupled to and stacked on each other such that the flanges of the first and second end blocks are respectively coupled to the first module flange of a predetermined column module among the plurality of column modules and the second module flange of the opposite column module among the plurality of column modules (Fig. 1 of Zhenggui). The end blocks and body lock are coupled to and stacked on each other by flanges, and it is inherent or at least obvious that a predetermined column module is coupled to the end block.

Claims 3-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhenggui (CN 20274746) (translation attached) in view of Sullivan (US 6,569,390) in view of Huber (US 3,285,587) as applied to claims 1-2 above and further in view of Wieland (US 2016/0317946).
Regarding claim 3, Zhenggui (CN 20274746) in view of Sullivan (US 6,569,390) teaches all the limitations of claim 1. Zhenggui in view of Sullivan appears to be silent with regards to a cover disposed adjacent to an open area formed in one side of the each column module.
Wieland (US 2016/0317946) teaches an extractor (Claim 26) that comprises a plurality of access ports disposed on the side walls of the tower (Paragraph [0046]), wherein an access port inherently or at 
Regarding claim 4, Zhenggui in view of Sullivan and further in view of Wieland teaches all the limitations of claim 3. Zhenggui in view of Sullivan further teaches the inner structure comprises a cartridge introduced through the open area and seated in the accommodating portion communicating with the open area (The assembled structure as seen in fig. 5 of Sullivan). This feature has already been incorporated into the primary reference and proven obvious. Therefore no further analysis is necessary.
Regarding claim 5, Zhenggui in view of Sullivan and further in view of Wieland teaches all the limitations of claim 4. Zhenggui in view of Sullivan further teaches the inner structure comprises: a structural body (Figs. 1-5 trays 1 of Sullivan) formed of a plurality of structural sections having a predetermined shape (each tray has a shape that is inherently or at least obviously predetermined) and stacked in a top- bottom direction (evident from the figures); and a support fixedly supporting the structural body (Fig. 5 support bars 6).
Regarding claim 6, Zhenggui in view of Sullivan and further in view of Wieland teaches all the limitations of claim 5. Zhenggui in view of Sullivan further teaches the structural body comprises one selected from the group consisting of perforated plates, sieve trays, and baffle trays (The trays 1 are perforated and thus read on the limitation).

However, the courts have held that changes in shape, as well as size/proportion are a matter of choice with which a person having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant. See MPEP 2144.04(IV)(A)-(B) for more details. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Zhenggui in view of Sullivan in view of Huber such that the first width dimension and the second width dimension are equal. One would have been motivated to do so as a change in shape or size/dimension has been deemed obvious to an ordinary artisan by the courts.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhenggui (CN 20274746) (translation attached) in view of Sullivan (US 6,569,390), in view of Huber (US 3,285,587), in view of Wieland (US 2016/0317946) as applied to claims 3-6 above and further in view of Forte (US 4,247,521).
Regarding claim 7, Zhenggui (CN 20274746) in view of Sullivan (US 6,569,390), in view of Huber (US 3,285,587), in view of Wieland (US 2016/0317946) teaches all the limitations of claim 5. Zhenggui in view of Sullivan further teaches support legs coupled to corners of the structural body to support and fix the structural body (Fig. 5 support bars 6 are fixed to the body and thus coupled to corners on the 
Forte (US 4,247,521) teaches an extraction tower that comprises trays 54 with members attached via bolts and welds (Figs. 6-7 bolt 93; Column 16 lines 60-68). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to weld and/or bolt the support and structure body to each other as taught by Forte to arrive at the claimed invention. One would have been motivated to do so to successfully practice the invention of Shenggui in view of Sullivan and further in view of Wieland. 

Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhenggui (CN 20274746) (translation attached) in view of Sullivan (US 6,569,390), in view of Huber (US 3,285,587), view of Wieland (US 2016/0317946), as applied to claims 3-6 above, and further in view of Li (US 2012/0312680).
Regarding claim 8, Zhenggui (CN 20274746) in view of Sullivan (US 6,569,390), in view of Huber (US 3,285,587), in view of Wieland (US 2016/0317946) teaches all the limitations of claim 4. Zhenggui further teaches a support having a quadrangular horizontal cross-section and a hollow inner area (First and second partition plates 6 and 14 define a quadrangular horizontal cross-section and hollow inner area respectively). Zhenggui in view of Sullivan and further in view of Wieland appears to be silent with regards to a stuffing.
Li (US 2012/0312680) teaches a tower for extraction (Abstract, Table 6) that can comprise a stuffing (first and second packed sections 81 and 82 comprising a packing; Paragraphs [0042]-[0043]) disposed in a support (Rings supporting conical screens and distribution rings; Paragraph [0043]) defining a hollow inner area with a quadrangular horizontal cross section (Fig. 3 shows these two 
Regarding claim 9, Zhenggui in view of Sullivan, in view of Wieland and further in view of Li teaches all the limitations of claim 8. Li further teaches the inner structure comprises one stuffing holding film disposed on one side of the support (Conical screens resting on rings; Paragraph [0043]), the stuffing holding film necessary allowing fluids to pass therethrough. These feature has already been incorporated into the primary reference and proven obvious, and therefore no further analysis is necessary. 

Response to Arguments 
Applicant's arguments filed 08/20/2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s remarks on pages 5-6 directed towards Zhenggui and Huber and towards the shape of the cross section of the claimed invention, arguing that the modification would render the device of Zhenggui unsatisfactory for it’s intended purpose: this argument is found to be not persuasive. Zhenggui’s intended purpose is to create an improved extraction tower and changing the cross section from a circle to a square would not fundamentally change this operation or prevent it from successfully operating. Furthermore the allegations that “dead spaces” would be created cannot be substantiated from merely the change in shape alone as many other factors affect the dynamics of stirring and contact 
Further regarding applicant’s arguments directed towards the significance of the shape of the cross section in regards to the operation of the device, these are also not found to be persuasive. The fabrication and assembly of the device is an independent or at least distinct consideration from its operation and thus that argument is moot, as it has nothing to do with how the device performs or operates. Regarding the argument directed towards a gap and the claimed invention’s lack thereof, this argument is moot as no language in the claims or prior art addresses or encompasses this feature and thus the argument is not commensurate with the scope of the claims.
Regarding Applicant’s remarks directed towards claim 4, arguing that Wieland does not sufficiently teach open areas with access ports that would allow for a cartridge to be introduced through the open area: Wieland teaches access ports are present on the tower for accessing the interior of said tower and thus are presumed to be capable of introducing a cartridge thereinto, where the term “introducing” is broadly construed to be read on by any part of said cartridge being able to partially or fully be passed through the open area. Apparatus claims cover what a device is, not what a device does and a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114, II).
Regarding generally applicant’s arguments towards claim 1 and the applied art to claim 10, the examiner makes specific note of the case law cited in the rejections citing MPEP section 2144(IV)(A) and (B), and that while the arguments made by Applicant are not at all arbitrary, the benefits or significance of the claimed shape and dimensions are only given weight when said benefits or significance are made evident in the claimed invention, and limitations are not imported from the specification – “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” (emphasis added) see MPEP 2144(IV). Applicant is invited to contact the Examiner to schedule an interview should more clarity be needed regarding the subject.
	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615. The examiner can normally be reached Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/B.H./              Examiner, Art Unit 1799                                                                                                                                                                                          
/SEAN E CONLEY/               Primary Examiner, Art Unit 1759